DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
  This Office Action is in response to an amendment filed on 11/17/2021. As directed by the amendment, claims 1-2 and 6-8 were amended, claim 17 was added, and no claims were canceled. Thus, claims 1-17 are pending for this application.
 
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 Authorization for this examiner’s amendment was given in an interview with Greg Geiser on 3/4/2022.

 
The application has been amended as follows: 
In the claims:
In claim 1 line 13, “for secure receipt of the infant” has been changed to --for secure receipt of the infant; wherein the base portion has a first end and a second end opposite 
Claim 2 has been canceled.
 
REASONS FOR ALLOWANCE
Claims 1-17 are allowed.
For Reasons for Allowance of claim 8, see Office Action mailed 8/17/2021.
The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the device of claim 1 such that the base portion has a first end and a second end opposite the first end, a distance between the first end and the second end defining a width of the base portion, each of the first end and the second end having a leg, the legs extending outward from the base portion perpendicular to the width, wherein the movable arm portion is positioned on the base portion opposite the legs with the resting portion positioned on the base portion between the legs and the movable arm portion.
The closest prior art of record are: Mackin (US 2017/0266077), Hengl (US 4,721,100), Persuad (US 4,984,568), and Quinn (US 6,174,298).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the device of claim 1. Specifically, the prior art of record does not disclose the base portion has a first end and a second end opposite the 
The reasons for allowance for claims 8-16 may be found in the Non-Final Rejection of 8/17/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alimanestiano (US 3,403,674) discloses a back massage device having a movable arm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785